DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/27/2022 has been entered.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5, 6, and 9-11 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Supcoe et al. (5,571,314).
Regarding claims 1 and 10:  Supcoe et al. teach a polymer composition comprising polyacrylamide, 0.1-0.4 wt% dodecyl sodium sulfact (alkali metal salt), polyethylene glycol (polymeric dispersant), water and fumed silica (Example; column 2, line 63 to column 3, line 5).  The powder limitation of claim 1 is being interpreted as the state of the polyacrylamide before being added to the composition comprising water.  It is considered a product by process limitation.  In the final product, polyacrylamide no longer exists in powder form.  Supcoe et al. meet the structural limitations of the claims, including claim 10.     
Regarding claims 2 and 3:  Since the composition is the same as claimed it will possess the same stability as claimed.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claims 5-6:  Since the composition is the same as claimed it will possess the claimed pH and viscosity.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 9:  Supcoe et al. teach approximately 56 wt% polyethylene glycol (the carrier of Supcoe et al. is being used as the claimed dispersant).  Approximately 56 wt% is within the claimed range of about 50 wt%.  "About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946). 
Regarding claim 11:  Supcoe et al. teach untreated fumed silica (Example; column 2, lines 63-64).



Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 4 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Supcoe et al. (5,571,314) as applied to claim 1 above.
Regarding claim 4:  Supcoe et al. teach from greater than 0 to 50 wt% polyacrylamide (column 3, lines 12-15).  The subject matter as a whole would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention, since it has been held that choosing the overlapping portion, of the range taught in the prior art and the range claimed by the applicant, has been held to be a prima facie case of obviousness, see In re Malagari, 182 USPQ 549, In re Geisler 43 USPQ2d 1365 (Fed. Cir. 1997); In re Woodruff, 16 USPQ2d 1934 (CCPA 1976) and MPEP 2144.05.
Regarding claim 8:  Supcoe et al. teach approximately 1 wt% fumed silica (Example; column 2, lines 63-64).  Approximately 1 wt% is within the range of about 0.7%.  "About" permits some tolerance. At least about 10% was held to be anticipated by a teaching of a content not to exceed about 8% In re Ayers, 154 F2d 182, 69 U.S.P.Q. 109 (C.C.P.A. 1946). 

Claims 1-6, 8-11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dawson et al. (2012/0157356).
Regarding claims 1 and 11:  Dawson et al. teach a polymer composition comprising a polyacrylamide powder [0048; Examples], alkali metal salts such as sodium aspartate, sodium erythrobate, or sodium bisulfite and water [0038; Examples].  Dawson et al. teach the claimed amount of sodium polyaspartate [0030-0038, 0041-0042].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add untreated fumed silica [0047] to the composition of Dawson et al. to provide the desired density.  Dawson et al. teach adding a polyacrylate [0009; Examples; Table 3].  The polyacrylate is capable of functioning in the claimed capacity.  Alternatively, Dawson et al. also teach acrylate-acrylamide copolymer (claimed dispersant) [Table 3].
Regarding claims 2 and 3:  Since the composition is the same as claimed it will possess the same stability as claimed.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 4:  Dawson et al. teach the claimed amount of polyacrylamide [0030-0038; Examples].
Regarding claims 5-6:  Since the composition is the same as claimed it will possess the claimed pH and viscosity.  The courts have stated that a chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 15 USPQ2d 1655, (Fed. Cir. 1990). See also In re Best, 562 F.2d 1252, 195 USPQ 430, (CCPA 1977). "Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established." Further, if it is the applicant's position that this would not be the case, evidence would need to be provided to support the applicant's position.
Regarding claim 9:  For this claim the choline chloride on silica is the claimed aqueous dispersant.  Dawson et al. teach the claimed amount of dispersant [Example 1].  Alternatively, Dawson et al. teach the claimed amount of acrylate-acrylamide [0039; Table 3].
Regarding claim 10:  Since the claimed composition is a composition comprising water, the solids content of the polyacrylamide powder is only relevant prior to its addition to water.  Claim 10 is akin to a product by process limitation since the claimed limitation is directed to the polymer prior to addition to the claimed composition.  Process limitations in product claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  "In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). Therefore, the prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed product. In re Best, 562 F.2d at 1255, 195 USPQ at 433. See also Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).  Dawson et al. teach the structural requirements of the claim [Examples].



Response to Arguments
Applicant's arguments filed 4/27/2022 have been fully considered but they are not persuasive. 
The Applicant has made the argument that Supcoe fails to teach a polymeric dispersant.  This is not persuasive because Supcoe teaches polyethylene glycol (polymeric dispersant) (Example; column 2, line 63 to column 3, line 5).  
The Applicant has made the argument that Dawson teaches two sodium salts, sodium polyaspartate and sodium thiosulfate, that are present at more than 9 wt%, which is outside of the claimed range of about 0.5 to about 4% by weight.  This is not persuasive because the claims use the open language “comprising” and are open to the inclusion of any additional component.  The 1.20 wt% of sodium polyaspartate in Example 1 is the claimed one alkali metal salt.  The 7.90 wt% of sodium thiosulfate in Example 1 is an additional compound in the claimed composition.  Furthermore, even if both compounds were required to be included in the one alkali metal salt compound, Dawson teaches amounts of the two components that overlaps the claimed range [Table 3].   The lowest amount of both components is 1.15 wt% [Table 3].  
The Applicant has stated that Dawson fails to teach that “the polymer composition comprises about 30 to about 50 wt% by weight aqueous polymer dispersants” as required by claim 1.  This is not persuasive because the limitation is not present in claim 1.  






Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN USELDING whose telephone number is (571)270-5463.  The examiner can normally be reached on M-F 8am to 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

   /JOHN E USELDING/  Primary Examiner, Art Unit 1763